56 F.3d 72NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.,Plaintiff-Appellee,v.Kenneth R. SAUNDERS, Defendant-Appellant.and Related Counter-Claim.
No. 93-56497.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 5, 1995.Decided May 31, 1995.

1
Before BEEZER and TROTT, Circuit Judges, and SHUBB,* District Judge.


2
MEMORANDUM**


3
Kenneth Saunders appeals from the judgment of the United States District Court for the Central District of California.  The district court granted summary judgment for National Union Fire Insurance ("National Union"), finding that National Union was entitled to $84,136.18, plus interest and costs, as the subrogee of certain promissory notes issued by Saunders.  The court also dismissed Saunders' counter-claims against National Union.  We review de novo the district court's grant of summary judgment.  Jesinger v. Nevada Fed.  Credit Union, 24 F.3d 1127, 1130 (9th Cir. 1994).


4
For the reasons stated by the district court in its order of August 20, 1993, summary judgment was properly granted.  In addition, because the counterclaim merely reiterated the defenses offered in opposition to summary judgment, the district court in its order of September 1, 1993 correctly dismissed defendant's counterclaim.


5
The judgment of the district court is therefore AFFIRMED.



*
 Honorable William B. Shubb, United States District Judge for the Eastern District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3